THE     AITORNEY          GENERAL
                      OF TEXAS




Board of Insurance Commissioners,
CasualtyDitision,
Austin, Texas.
Gentlemen:           Attention: Mr. J. E. Lyles
                     Opinion No. O-2130
                     Be: Authority of Insurance Commission
                          to contract and pay for insurance
                          on automobilesunder Its control.
          We are in receipt of your letter of March 25, 1940,
making the following request of this department:
          "This Department has in the past and does
    at the present time carry Sire, theft and com-
    prehensive coverage an such State owned automo-
    biles controlled by this Department.
          “Will you please glee us your opinion as
    to whether or not Insurancemay be carried on
    such automobilesby this Department and warrants
    issued by the Comptroller'sDepartment Sor the
    payment of {remiums out of the Traveling Ex-
    pense Fund.
          You are adirlsedthat it is the opinion of this de-
partment that you would not be authoriced to oontract and pay
for insurance on State-ownedpropsti'tyunder your control when
the payment would have to be made from an appropriationfor
traveling expenses. The reasons for this conclusion are well
stated in opinions Nob. O-184, O-842 and O-1762, copies of
which are attached hereto for your information.
                               Very truly yours
                           ATTORNEY GENERAL OF 'J'EXAS
                               By,s/Grover Sellers
GS-MR-WC                                Assistant
Enclosures
APPROVED APRIL 13, 1940             Approved Opinion Corn-
s/W. F. Moore                       mittee By s/BWB Chairman
FIRST ASSISTANT ATTOT   G-L